OPINION — AG — ** DUAL OFFICE HOLDING — VETERANS AGRICULTURAL PROGRAMS — TEACHER — SCHOOL BOARD ** A PERSON EMPLOYED BY A SCHOOL BOARD AS A TEACHER IS ELIGIBLE TO BE APPOINTED TO MEMBERSHIP ON SAID BOARD; BUT THAT IF SAID PERSON IS SO APPOINTED, AND ACCEPTS THE APPOINTMENT, THE CONTRACT BETWEEN SAID PERSON AND SAID BOARD, AND THE CONTINUED EMPLOYMENT OF SAID PERSON AS A TEACHER, WOULD BECOME UNLAWFUL, AND THEREFORE, THAT SUCH PERSON SHOULD NOT ACT OR BE COMPENSATED AS A TEACHER AFTER HIS ACCEPTANCE OR APPOINTMENT AS A MEMBER OF SAID BOARD. (BOARD OF EDUCATION, DUAL OFFICE, TEACHERS, CONTRACTS, CONFLICT OF INTEREST) CITE: 51 Ohio St. 6 [51-6], 62 Ohio St. 371 [62-371], 70 Ohio St. 4-29 [70-4-29] (RICHARD M. HUFF)